Citation Nr: 9903371	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-47 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran had served on active duty from March 1966 to 
February 1969.  He also had periods of active duty for 
training and inactive duty training with the National Guard 
from January 1981 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision, of the 
Los Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).  

Statements by the veteran and his representative at the 
September 1998 Board hearing are construed as claims that the 
issues of service connection for tinnitus and an increased 
rating for post-traumatic stress disorder are either properly 
developed for appellate review or should be developed.  

A December 1994 rating decision, in pertinent part, granted 
service connection for PTSD and a 10 percent disability 
evaluation was assigned effective April 21, 1994.  The 
veteran filed a timely notice of disagreement with respect to 
the assignment of the 10 percent disability evaluation.  A 
Statement of the Case was issued to the veteran in February 
1995.  It does not appear that the veteran filed a 
substantive appeal with respect to that issue.  The Board 
also notes that a January 1995 rating decision denied, in 
pertinent part, entitlement to service connection for 
tinnitus.  It does not appear that the veteran filed a timely 
notice of disagreement with respect to this issue.  These 
matters have not been certified for appellate review and are 
referred to the RO for any action deemed appropriate.  

The issue of entitlement to service connection for a skin 
disorder has been certified for appellate review and is 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's bilateral defective hearing is related to 
exposure to acoustic trauma during service.
CONCLUSION OF LAW

The veteran's bilateral defective hearing was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(d), 3.385 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran was awarded a Combat 
Infantryman's Badge, Vietnam Campaign Medal, Vietnam Service 
Medal, and a Bronze Star Medal with a "V" Device.  A 
General Order, dated in October 1967, indicates that the 
veteran was awarded the Bronze Star for heroism in connection 
with military operations against a hostile force.  It noted 
that the veteran charged through an intense hail of enemy 
fire to his squad leader's position because he knew that the 
radio he was carrying was needed to contact the platoon 
leader and call for artillery support.  

The only service medical records available for the veteran's 
period of service from March 1966 to February 1969 are 
immunization records. 

A January 1979 treatment record from the S.C.P. Medical Group 
indicates that the veteran complained of right ear itching 
and draining for one year.  The assessment was questionable 
hearing loss and otitis externa versus chronic otitis media.  

A March 1979 treatment record from the S.C.P. Medical Group 
reveals that the veteran reported having otorrhea of the 
right ear for two months and decreased hearing in the right 
ear.  The veteran reported that since 1968, he noticed 
decreased hearing and tinnitus.  He stated that in Vietnam, 
he was around artillery.  He indicated that he was in the 
correctional department for eight years and worked around 
guns.   The assessment was sensorineural hearing loss 
secondary to noise exposure.   

A February 1982 Report of Medical History, for a Direct 
Commission Appointment to the National Guard, indicates that 
the veteran did not report having a hearing loss.  A February 
1982 examination report indicates that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
N/A
55
LEFT
5
5
15
N/A
55

In an August 1994 statement, Dr. M.R. indicated that he had 
recently evaluated the veteran.  He stated that the veteran 
reported that his hearing loss had been present for quite 
some time and it had gradually become worse.  The veteran 
also reported that during his military service, he was 
exposed to a significant amount of noise in terms of military 
artillery as well as gunfire.  Dr. M.R. indicated that he had 
performed a complete history and physical examination on the 
veteran and the only abnormality that could be found was the 
presence of a bilateral high frequency hearing loss.  Dr. 
M.R. stated that in his judgment, and based upon the 
historical evidence provided by the veteran, and as gleaned 
from his current medical reports, it was quite probable that 
he sustained the damage to his ears due to noise exposure.  
Dr. M.R. concluded that the veteran's service in Vietnam and 
in the military caused the hearing loss.  A treatment record, 
dated in July 1996, indicates that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
N/A
70
LEFT
25
20
40
N/A
75

An October 1994 VA audiological examination report indicates 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
30
70
LEFT
15
15
25
75
75

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 68 percent in the right ear and 56 percent 
in the left ear.  The diagnosis was severe high frequency 
sensorineural hearing loss in the left ear and mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear.  

At a hearing before the Board in September 1998, the veteran 
stated that he served with the 101st Airborne Division in 
Vietnam.  Hearing Transcript, hereinafter Tr., 5.  He spent 
twelve months in combat and was a machine gunner, grenade 
launcher, and squad leader.  Tr. 5.  He was heavily involved 
in firefights with the enemy.  Tr. 5.  The veteran stated 
that he walked through enemy locations firing automatic 
weapons and grenades, and he was exposed to extreme noise all 
of the time.  Tr. 5.  He was also exposed to noise from 
recoilless rifles, Claymore mines, and plastic explosives.  
Tr. 6.  The veteran stated that he had very good hearing 
before service.  Tr. 5.  He was not issued hearing protection 
in service.  Tr. 6.  The veteran stated that he was not 
exposed to acoustic trauma when he got out of service.  Tr. 
22.  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war, if sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from the date of his termination of such 
service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

The Board further recognizes that y or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).  It must be noted however that these provisions 
deal with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required. In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996). 

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, a hearing loss disability for the purpose of 
applying the laws administered by VA is defined in the 
provisions of 38 C.F.R. § 3.385 (1998).  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that the veteran's claim for entitlement to 
service connection for bilateral defective hearing is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented a claim which is not inherently 
implausible.  The Board is satisfied that all facts have been 
properly developed.  The veteran was afforded a VA 
Compensation and Pension Examination in October 1994.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In this case, the only service medical records available from 
the veteran's period of service from March 1996 to February 
1969 are the veteran's immunization records.  The veteran 
also served with the National Guard and a Report of Medical 
History and physical examination report for the National 
Guard, dated in February 1982, are associated with the 
record.  No other service medical records are available.  The 
Board finds that the RO made a diligent effort to locate and 
obtain the veteran's service medical records.  In cases where 
the veteran's service medical records are unavailable through 
no fault of his or her own, there is a heightened obligation 
to explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, l Vet. App. 365 (1991). 

The Board finds that the evidence is in relative equipoise 
regarding the question of whether the veteran's bilateral 
defective hearing was incurred in service.  There is 
competent evidence showing that the veteran currently has 
bilateral defective hearing as defined by VA regulations.  
The October 1994 VA examination report indicates that the 
veteran has severe high frequency sensorineural hearing loss 
in the left ear and mild to moderately severe high frequency 
sensorineural hearing loss in the right ear.  The results of 
the audiological examination revealed that the veteran had an 
auditory threshold of 70 decibels at 4000 Hertz in the right 
ear and auditory thresholds of 75 decibels at 3000 Hertz and 
4000 Hertz in the left ear.  His speech recognition scores, 
using the Maryland CNC Test, were less than 94 percent in 
both ears.  

The veteran asserts that he incurred bilateral defective 
hearing while he engaged in combat in Vietnam.  He indicated 
that he served with the 101st Airborne Division and was 
exposed to enemy fire, automatic weapons fire, and grenades.  
He was also exposed to noise from recoilless rifles, Claymore 
mines, and plastic explosives. 

Service records show that the veteran engaged in combat.  He 
was awarded the Combat Infantryman's Badge.  His specialty 
was light weapons infantryman.  An Award of the Bronze Star 
for Heroism, dated in October 1967, supports the veteran's 
statements that he was exposed to enemy fire, including 
automatic weapons fire and grenades.  The descriptions of 
acoustic trauma and related hearing loss in combat are 
consistent with the circumstances, conditions, and hardships 
of his service.  Thus, the Board finds that veteran's 
statements to be satisfactory evidence of incurrence of 
bilateral defective hearing notwithstanding the fact that 
there is no official record of such incurrence in such 
service.  See 38 U.S.C.A. § 1154(b).  

There is competent evidence that medically relates that 
veteran's bilateral defective hearing to his period of 
service.  Review of the record reveals that in an August 1994 
statement, Dr. M.R. indicated that in his judgment, and based 
upon the historical evidence provided by the veteran, and as 
gleaned from his current medical reports, it was quite 
probable that the veteran sustained the damage to his ears 
due to noise exposure.  Dr. M.R. concluded that the veteran's 
service in Vietnam and in the military caused his hearing 
loss.  The Board points out that Dr. M.R. based his medical 
opinion upon the veteran's account of being exposed to enemy 
fire in service and the evidence of record supports such 
account.  The Board also points out that treatment records, 
dated in March 1979, indicate that the veteran reported 
having hearing loss since 1968 and he reported a history of 
being around artillery in service.  A February 1982 physical 
examination report for the National Guard reveals that the 
veteran had an auditory threshold of 55 decibels at 4000 
Hertz in both ears.  

Though there is no record of a hearing loss in service or for 
some time thereafter and the veteran was exposed to acoustic 
trauma after service in his corrections department duties, 
the Board concludes that the evidence is in equipoise 
regarding whether the veteran's current bilateral defective 
hearing is related to service.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for bilateral defective hearing is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303(b), 
3,304, 3.385.  


ORDER

Entitlement to service connection for bilateral defective 
hearing is granted.  


REMAND

In the present case, in a July 1994 rating decision, the RO, 
in pertinent part, denied entitlement to service connection 
for a skin rash.  The veteran filed a timely notice of 
disagreement with respect to this issue and a statement of 
the case was issued by the RO in December 1994.  In December 
1994, the RO received a VA Form 9 from the veteran.  However, 
the veteran did not indicate that he was filing an appeal 
with respect to the issue of entitlement to service 
connection for a skin rash.  The RO certified the issue of 
entitlement to service connection for a skin rash for 
appellate review.  

The Board has jurisdiction to decide questions on claims 
involving benefits under the laws administered by the VA.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 
(1998).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998). 

A timely substantive appeal is one that is filed within 60 
days from the date of mailing of the statement of the case, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302 (1998). 

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993). 

The Board finds that it is not clear whether a substantive 
appeal has been timely filed with respect to the issue of 
entitlement to service connection for a skin disorder.  The 
matter of timeliness of the substantive appeal has not been 
addressed by the RO.  The Board finds that such issues must 
be adjudicated by the RO, and therefore, a remand is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Accordingly, the case is REMANDED for the following actions:

The RO should render a decision as to 
whether the veteran has filed a timely 
substantive appeal with respect to the 
issue of entitlement to service 
connection for a skin disorder.  Specific 
consideration should be given to the 
provisions of 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1998), and 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302 
(1998). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 8 -


